Title: To Benjamin Franklin from Stephen Sayre, 9 June 1779
From: Sayre, Stephen
To: Franklin, Benjamin


Sir
Amsterdam 9th June 1779—
I have more Letters from some Gentlemen in London pressing the affairs relating to the present State of Ireland mentioned in my last. They assure me that nothing more is required than a small Fleet, under a proper person Commissioned from America. I therefore must beg your Excellency’s immediate Reply to the following questions.
Do you think you can, consistently, impower any person, who you supposed might be worthy, to conduct the Enterprize?

Do you think France could furnish a proper fleet for such an undertaking?
Could you furnish the person so entrusted with blank Commissions, to be given to proper leaders of the Revolt, upon landing there? Those Coms. would be of the last importance: because any delay such as must be the case, if any legal arrangements are to be first settled, would perhaps prove fatal: whereas order, subordination, command, &c would directly take place under such Commissions—nor would the consequences be the same under our Commissions in case of failure, as we should protect such persons from capital punishment. My Situation & conduct has been such in former times, that I flatter myself your Excellency will not think me an improper person for this business. If however you differ with me in Idea, as to this point, I shall no longer support the correspondence, because I am unequal to the whole matter, if unequal to the execution; & those Gentlemen run great risques too serious for an ineffectual purpose— They suppose the fleet will be supported by a proper force by land, long before any ships could arrive from England to oppose them— Should such support be inadequate they might depart in due time. There are not more than 2000 effective men now in the Island, while they have near 12000 excellent Militia, nor is it supposed that the Militia of England would move, if only an offer of freedom stood in the question.
If there are any number of American navy officers now in France, they would do great Service, as the language from those in command should be as universally English as possible—
Mr Vander Capel, comes here this day, to sound the City with regard to America. There is a strong party for us, who are not ashamed to avow it. Can your Excellency see the propriety of my Services in any manner, while I remain here? Am I doom’d to receive no countinance from the Country to which I sacrifise all private Consideration? Others are supported, I know not how, after accusations that, if true, ought to hang them. Yesterday arrived another Vessell from Virginia this makes five now lying here—
Let me, with the most sincere respect, request an Answer immediately—
I am most devotedly your Excellency very obedient humble Servant
Stephen Sayre
I wish my Letter may come under cover to Monsr de Neufville here— Hope is too much on the side of England
 
Addressed: Son Excellence / Benj: Franklin / Ministere Plenepotentiere / de Etats Unis de Amerique / Paris
Notation: Stephen Sayre 9. Juin 1779.
